967 A.2d 154 (2009)
In re Steven J. RIGGS, Respondent.
Bar Registration No. 413902.
No. 07-BG-1073.
District of Columbia Court of Appeals.
March 5, 2009.
Before RUIZ, Associate Judge; and BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified orders of the United States Court of Appeals for the Seventh Circuit, In the Matter of Steven J. Riggs, No. D-01-0002 (Feb. 16, 2001), and the Supreme Court of California, In re Steven Jeffrey Riggs, No. 05-O-03913 (Cal. Apr. 13, 2007), disbarring respondent from the practice of law in those jurisdictions, this court's subsequent orders suspending respondent from the practice of law pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the report and recommendation of the Board on Professional Responsibility, to which no exceptions have been taken, and it appearing that respondent has failed to file either a response to this court's orders to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Steven J. Riggs, is hereby disbarred from the practice of law in the District of Columbia. See In re Chapman, 962 A.2d 922, 926, 2009 D.C.App. Lexis 16, *9-10 (D.C. Feb. 5, 2009) (citations omitted). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).